257 F.2d 813
LOCAL 978, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO; and Local 676, International Hod Carriers, Building and Common Laborers Union of America, AFL-CIO, Appellants,v.Hugh E. SPERRY, Regional Director of the Seventeenth Region of the National Labor Relations Board, for and on behalf of the National Labor Relations Board.
No. 15948.
United States Court of Appeals Eighth Circuit.
August 4, 1958.

Appeal from the United States District Court for the Western District of Missouri.
Daniel J. Leary, Joplin, Mo., for appellants.
Thomas J. McDermott, Assoc. Gen. Counsel, N. L. R. B., and Winthrop A. Johns, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for appellee.
PER CURIAM.


1
Appeal from District Court, 156 F. Supp. 187, dismissed, on motion of appellants.